In re State of Louisiana;—Plaintiff; Applying for Writ of Certiorari and/or Review, Parish of Orleans, Criminal District Court Div. D, No. 385-324; to the Court of Appeal, Fourth Circuit, No. 2001-KA-2085.
Granted. This case is remanded to the court of appeal with directions to supplement the record with transcripts of the reading of the bill of information to the jury and of the trial court’s general charge to the jury, and the verdict form returned by the jury and signed by the foreperson. See La.C.Cr.P. art. 914.1(D). The court of appeal is to reconsider its decision in light of the full record as supplemented.